46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.David C. BEWLEY, Appellant.
No. 94-3276.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 6, 1995.Filed:  Jan. 20, 1995.

Appeal from the United States District Court for the District of Nebraska
D.Neb.
AFFIRMED.
Before McMILLIAN, MAGILL and BEAM, Circuit Judges.
PER CURIAM.


1
David C. Bewley appeals from a final judgment entered on remand in the United States District Court,1 sentencing him to 14 months imprisonment and 22 months supervised release following revocation of his supervised release.  For reversal, Bewley argues that the district court had no statutory authority to extend or modify the supervised release term of his sentence beyond the termination date of his original term of supervised release.


2
This argument is foreclosed by this circuit's established case law.  See United States v. Bewley, 27 F.3d 343, 344 (8th Cir. 1994);  United States v. Love, 19 F.3d 415, 417 (8th Cir.), cert. denied, 115 S. Ct. 434 (1994);  United States v. Wagner, 999 F.2d 312, 314 (8th Cir. 1993);  United States v. Krabbenhoft, 998 F.2d 591, 593-94 (8th Cir. 1993).


3
Accordingly, the judgment is affirmed.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District of Nebraska